DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 1/13/2021.
Claims 1-12 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 1/13/2021. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1 and 7 each recite limitations which, in part, are directed towards the following: 
(a) “(Mi) calculated… by using the periodic target amount [and] a cumulative net sales amount”
(b) “…determin[ing] an adjustment price value (Ri) for the i-th sales sub-period by using the target achievement index (Mi)”; and 
(b) “determining a sales price of the (i+1)-th sales sub-period by using a sales price of the i-th sales sub-period and the determined adjustment price value for the i-th sales sub- period”
These limitations provide for the use of various variables (e.g. “target achievement index (Mi)” or, “sales price of i-th sales sub-period” or, an “adjustment price value (Ri)”), or “periodic target amount and a cumulative net sales amount”) but, these claims do not set forth any steps involved in the method/process for such “use” or “using”; i.e. it is wholly unclear what algorithm or set of algorithms, or relationship(s), or method/process steps applicant is intending to encompass because the claims fail to recite any particular relationship between the recited metrics to be calculated (i.e. determined) and the aforementioned variables. 
Per § 2173.05(q), “A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.” In the present instance, the Applicant is essentially claiming a “black box” of all possible relationships between these metrics and the variables of interest which in essence is the recitation of a use of such variables without any active, positive steps delimiting how this use is actually practiced – these claims fail to establish any particular metes and bounds for the claimed steps. Therefore, claims 1 and 7 are each rejected under 35 U.S.C. 112 because the claimed recitation of a use, without setting forth any steps involved in the process, is ambiguous under 35 U.S.C. 112; See MPEP § 2173.05(q). See also for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
The dependent claims suffer similar deficiencies as those highlighted for the independent claims; e.g. claims 4 and 10 recite features directed towards: “determining of the adjustment price value (Ri) is performed further using a time factor”; in this instance it is not clear what steps/methods are encompassed in the “use” of the time factor – no algorithm is provided nor recited and no particular relationship is stipulated. Furthermore, limiting examples from the specification are not read into the claims. 
For the purpose of compact prosecution, the claims will be interpreted as being directed towards a process, machine, or manufacture for further evaluation under 35 USC 101 and application of prior art.
Nonetheless, dependent claims 2-6 and 8-12 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are interpreted, for the purpose of compact prosecution, to be directed towards either a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 7: 
configuring a target sales period, a target sales amount, and a starting price for the particular item, the target sales period divided into a plurality of sales sub-periods; 
configuring a unit of each sales sub-period; 
calculating periodic target amounts of the particular item by using the target sales period and the target sales amount, the periodic target amounts mapped respectively to the sales sub-periods;
calculating a target achievement index (Mi) achieved in an i-th sales sub-period based on a price adjustment command signal generated by the timer, the target achievement index (M) calculated after an end of the i-th sales sub-period and before a beginning of an (i+1)-th sales sub-period by using the periodic target amount mapped to the i-th sales sub-period and a cumulative net sales amount, wherein i is a natural number; 
determining an adjustment price value (R) for the i-th sales sub-period by using the target achievement index (M); and 
determining a sales price of the (i+1)-th sales sub-period by using a sales price of the i-th sales sub-period and the determined adjustment price value for the i-th sales sub- period. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps as drafted are business decisions and not technical in nature.  According to the present invention, it appears that the adjusted price of goods in an arbitrary sales period which, were unsold in a previous sales period, are intended to be determined based upon a ratio of remaining time in a sales sub-period and some undisclosed formula based on arbitrary initial value conditions (e.g. initial price, max price, floor price, qty of items unsold, etc…) which are all typical conditions facing all marketing and sales managers wishing to manage the pricing of their items offered for sale from time period to time period. Therefore, these claims fall within Certain Methods Of Organizing Human Activity. Furthermore, the mere nominal recitation of “a pricing device” and a “device connected to a computer network to dynamically determine a price of the item” does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Regarding the aforementioned steps, as drafted, the claims as a whole merely describe how to generally “apply” the price adjustment concepts via generic computer devices connected to a network and interface/input screen. The claimed computer components are recited at a high level of generality and are not the core of the inventive concept. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claims do recite additional limitations, as follows: “displaying an initial value input screen for inputting initial values associated with selling a particular item at a dynamically determined price; and operating a timer for counting time”
However, these steps do not present a technical solution to a technical problem. Instead, these steps are extra-solution activity and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for displaying an input screen to be used for inputting initial values associated with selling a particular item; nor is the applicant’s invention a novel or new technique for operating a timer for counting time. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 2 and 8 recite the following: 

    PNG
    media_image1.png
    263
    738
    media_image1.png
    Greyscale

However, the formula provided for calculating Mi is merely a rearrangement of collected data and is either merely part of the abstract idea or may be considered pre-solution activity when recited at this high-level of generality and with no particular relationship being recited between Mi and the determined “sales price of the (i+1)-th sales sub-period” of the independent claims.
 Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over Veit et al. (U.S. 8,051,015 B1; hereinafter, "Veit") 

Claims 1, 7:
Pertaining to claims 1and 7 exemplified in the limitations of method claim 1, Veit teaches the following:
A method for dynamically pricing an item, the method performed by a pricing device connected to a computer network to dynamically determine a price of the item, the method comprising: 
displaying an initial value input screen for inputting initial values associated with selling a particular item at a dynamically determined price (Veit, see at least Fig. 2 #220 “Set Initial Price for Product”, see also at least [3:1-30], [4:35-40] and [9:40-50], e.g.: “The initial sale price of a given product or service is traditionally set manually based on a sales agent's experience and/or on a percentage markup over the cost to the retailer. Under an embodiment of the present invention, the initial sale price of the given product or service can be set by hand or can be set automatically by the system based on historical data…”); 
configuring a target sales period (Veit, see at least Figs. 2 and 4 [3:1-30], and [6:19-7:60] regarding “price planning profile” which contains “time-specific target data” including “time periods” [target sales period]), a target sales amount (Veit, at least Fig. 4 [3:1-30], and [6:19-7:60] “target sales quota”), and a starting price for the particular item by way of the initial value input screen (Veit, at least Fig. 4, [3:1-30], and [6:19-7:60] “initial sales price”), the target sales period divided into a plurality of sales sub-periods; configuring a unit of each sales sub-period (Veit, at least Fig. 4, [3:1-30], and [6:19-7:60] “periods #415” e.g. 1-6; “…For example, a posting period may correspond to a week [a unit of each sub-period] in the season of the product…”); 
calculating periodic target amounts of the particular item by using the target sales period and the target sales amount, the periodic target amounts mapped respectively to the sales sub-periods (Veit, at least Fig. 4, [3:1-30], and [6:19-7:60] “Markdown profile 410 specifies the target sales figures for a product or service, that is, the sales quotas for which no markdowns are needed. These target sales quotas are shown in a row 420 in FIG. 4.”; the difference between the prior art and the claim is only that Veit may not explicitly teach calculating each individual periodic amount although he does calculated each total period amount. However, per Veit Fig. 4, a total accumulated Target sales quota for sales sub-period 4 is 65% which, Examiner finds would immediately be clear to a person of ordinary skill in the art before the effective filing date of the claimed invention, that this corresponds to an amount of 20% of sales [periodic target amount] for sub-period 4 because the total target amount for period 3 was 45% and therefore because such calculation is trivial and often useful, then such calculation would be obvious at least to try as an alternate way of presenting the target sales data because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ”); 
operating a timer for counting time (Veit, see at least [9:45-50] teaching e.g.: “A step 230 illustrates the acquisition of updated sales data after some period of time has elapsed while the product !ms been on sale. This sales data is used in a step 240 in the markdown profile to determine the proposed markdown for the retail product.”; the difference between the limitation in question and the teaching of the prior art is that Veit, although he calculates and elapsed time, doesn’t explicitly state he operates a timer to do so. However, as applicant’s “timer” is non-specific and many types of timers were known to a person of ordinary skill in the art, such as watches, calendars, observations of the sun, etc…, before the effective filing date of the claimed invention, the Examiner finds that it would have been obvious to operate any such timer to enable Veit’s determination of an elapsed time because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
calculating a target achievement index (Mi)1 achieved in an i-th sales sub-period based on a price adjustment command signal generated by the timer, the target achievement index (Mi) calculated after an end of the i-th sales sub-period and before a beginning of an (i+1)-th sales sub-period by using the periodic target amount mapped to the i-th sales sub-period and a cumulative net sales amount, wherein i is a natural number (Veit, at least Fig. 4, [3:1-30], and [5:64-65] e.g. “sales rate” [Gi/Fi] and per [6:19-7:68] teaching e.g.: “…The adjusted price can be implemented via a data update [adjustment command signal] transmitted to the computers at the relevant sales outlets…”; also as noted per [5:64-66] “…Pricing strategies may include recommended markdowns to increase sales rate [Gi/Fi]…”; and per [9:20-25] regarding Fig. 4: “…other configurations could be used to convey the same information…”; note per applicant’s specification, e.g. see footnote, applicant’s “Fi” reads on Viet’s 45% target quota for i-th sales sub-period # 3; applicant’s “Gi” reads on Viet’s Actual sales such that Veit’s “sales rate” is akin to applicant’s [Gi/Fi]; See example given by Veit at [7:40-68], actual sales through sub-period 3 = 47%. The difference between Veit and the limitation is that Veit may not explicitly recite the rearrangement of his data to show his “sales rate” [Gi/Fi] added to “-1”. However, because he notes, as shown supra, “other configurations could be used to convey the same information” and it is well-known within computer science that addition of (-1) to a rate is a useful configuration of the data to convey the same information in a form necessary for further computer processing (i.e. it is a useful pre-processing technique), the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried such pre-processing technique and/or rearrangement of Veit’s data to arrive at the claimed relationship (e.g. “sale rate” [Gi/Fi] – 1) because per MPEP 2143(I) (D)  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious and/or because per MPEP 2144.04 (VI)(C) – Rearrangement is obvious.);
determining an adjustment price value (Ri) for the i-th sales sub-period by using the target achievement index (Mi) (Veit, see at least Fig. 4, [3:1-30], and [6:19-7:60] teaching e.g.: “[a tool used by the system to] adjust prices of a product or service is the markdown profile. Using the markdown profile, the system can obtain proposed markdowns [adjustment price value (Ri)] for a given product at periodic intervals over the life cycle of the sale of that product…”; Examiner understands applicant’s Ri to be a differential change in price compared to the previous sales period, and applicant’s Ri therefore reads on Veit’s proposed markdown, which is the differential price change used to reach the new adjusted price [sales price]); and 
determining a sales price of the (i+1)-th sales sub-period by using a sales price of the i-th sales sub-period and the determined adjustment price value (Ri) for the i-th sales sub- period (Note the 112 rejection guiding claim interpretation. Veit, see at least Fig. 4 and at least [3:1-35] e.g. “…the adjusted price [sales price of the (i+1)-th sales period] can be implemented via a data update transmitted to the computers…”; where per [6:19-8:20], e.g.: “…The sales data of an article that sold well in the previous year [e.g. i-th sales sub period], for example, could be used as the target sales quota in a markdown profile. The markdown profile is tied to a pricing strategy, which dictates specific price reductions when the actual sales data deviates from the target data… the system can obtain proposed markdowns [adjustment price value (Ri)] for a given product at periodic intervals over the life cycle of the sale of that product…”

    PNG
    media_image3.png
    768
    894
    media_image3.png
    Greyscale
).  




Claims 2, 8:
Veit teaches the limitations upon which these claims depend. Furthermore, Veit teaches the following: 
… wherein the 19Attorney Docket No. PB21-0002-US target achievement index (Mi) achieved in the i-th sales sub-period is determined by Equation 1 below: [Equation 1]  
    PNG
    media_image2.png
    35
    97
    media_image2.png
    Greyscale
 wherein (Mi) is the target achievement index at the i-th sales sub-period, Gi is a cumulative net sales amount up to the end of the i-th sales sub-period, and Fi is the periodic target amount of the i-th sales sub-period (Again, as shown supra Veit teaches, at least per Fig. 4, [3:1-30], and [5:64-65] e.g. “sales rate” [Gi/Fi] and per [6:19-7:68] teaching e.g.: “…The adjusted price can be implemented via a data update [adjustment command signal] transmitted to the computers at the relevant sales outlets…”; also as noted per [5:64-66] “…Pricing strategies may include recommended markdowns to increase sales rate [Gi/Fi]…”; and per [9:20-25] regarding Fig. 4: “…other configurations could be used to convey the same information…”; note per applicant’s specification, e.g. see footnote, applicant’s “Fi” reads on Viet’s 45% target quota for i-th sales sub-period # 3; applicant’s “Gi” reads on Viet’s Actual sales such that Veit’s “sales rate” is akin to applicant’s [Gi/Fi]; See example given by Veit at [7:40-68], actual sales through sub-period 3 = 47%. The difference between Veit and the limitation is that Veit may not explicitly recite the rearrangement of his data to show his “sales rate” [Gi/Fi] added to “-1”. However, because he notes, as shown supra, “other configurations could be used to convey the same information” and it is well-known within computer science that addition of (-1) to a rate is a useful configuration of the data to convey the same information in a form necessary for further computer processing (i.e. it is a useful pre-processing technique), the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried such pre-processing technique and/or rearrangement of Veit’s data to arrive at the claimed relationship (e.g. “sale rate” [Gi/Fi] – 1) because per MPEP 2143(I) (D)  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious and/or because per MPEP 2144.04 (VI)(C) – Rearrangement is obvious.
    PNG
    media_image3.png
    768
    894
    media_image3.png
    Greyscale
).

Claims 3, 9:
Veit teaches the limitations upon which these claims depend. Furthermore, Veit teaches the following: 
… wherein the determining of the adjustment price value (Ri) for the i-th sales sub-period is performed further using a price adjustment amount (Qi) of the i-th sales sub-period, and wherein the price adjustment amount (Qi) is a value obtained by subtracting a sales price of an (i-1)-th sales sub-period from a configured upper limit price if Mi > 0 and is a value obtained by subtracting a configured lower limit price from the sales price of the (i- 1)-th sales sub-period if Mi < 0. (Veit, see at least Fig. 4 and [3:20-30] teaching automated pricing is based on actual sales, expected sales, time period during which product has been on sale at the current price, etc… and per [6:1-7:1] “Pricing strategies may include recommended markdowns to increase sales rate”; e.g. rate of sales compared to target sales quota is a determining factor for automated price adjustment; and see [9:21-10:10] e.g.: “…It is envisioned that a company will have in place limited budgets for applying markdowns to the retail prices of products or services. A company may not wish to allow its agents to markdown prices of products or services by significant amounts… the system determines whether, based on predetermined budget rules, a proposed markdown can actually be applied to adjust the retail price of a product. This determination is made based on whether application of the proposed markdown would result in exceeding the available markdown budget… [there are] predetermined rules regarding the available markdown budget. This allowable markdown could then be applied to adjust the retail price of the product…”; In view of the aforementioned teachings, the Examiner finds that although not explicitly stated, that an upper and lower limit on price is implied, e.g. for budgetary reasons; where for example, it is within the knowledge of a person of ordinary skill in the art to recognize that a price above some threshold is likely to drive away consumers resulting in loss and a price below a threshold will not cover business expenses and will also result in loss, and both are budgetary considerations and furthermore recognize a markdown may be taken from an initial target price which may itself be the maximum. Therefore, in view of these findings, it would have been obvious to a person of ordinary skill in the art to have tried including an upper and lower bound as Veit’s “budget rules” and therefore adjusted Veit’s sales price based on either such upper or lower bound as well as based on his whether his “sales rate” regarding “target sales quota” [e.g. Fig. 4] is higher or lower than the target expectation; i.e. based on whether applicant’s Mi is <0 or is >0 because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649).  

Claims 4, 10:
Veit teaches the limitations upon which these claims depend. Furthermore, Veit teaches the following: 
… wherein the determining of the adjustment price value (Ri) is performed further using a time factor of the i-th sales sub-period (Veit, see at least Fig. 4 and [3:20-30] teaching automated pricing is based on “actual sales”, “expected sales”, “time period…”, etc..).  



Claims 5, 11:
Veit teaches the limitations upon which these claims depend including applicant’s”(Mi)”. Furthermore, Veit teaches the following: 
… wherein the time factor includes a sales duration lapse rate (Ni) and a sales duration remainder rate (Ti = 1 - sales duration lapse rate (Ni) of the i-th sales sub-period) (Veit, see at least Fig. 4 and [3:20-30] teaching automated pricing is based on “actual sales”, “expected sales”, “time period during which [duration lapse Ni] product has been on sale at the current price”, “time period remaining [duration remainder Ti] in the season”, etc…), and wherein the sales duration remainder rate (Ti) is used as the time factor if Mi > 0, and the sales duration lapse rate (Ni) is used as the time factor if Mi < 0. (Veit, see at least Fig. 4 and [3:20-30], [5:64-65] and [6:56-7:68] as noted supra . The difference between the prior art teachings and the limitation in question is only that Veit doesn’t explicitly teach the use of his “time period during which [duration lapse Ni] product has been on sale at the current price” when his “sales rate” is below expected [Mi<0], else using his “time period remaining [duration remainder Ti] in the season” when his “sales rate” is above expected [Mi>0]. However, because Veit has been shown to teach that automated pricing, e.g. “adjusted price”, may be a function of “sales rate” as well as applicant’s “(Ni)” and “(Ti)”, and there being only 3x cases regarding “sales rate”, i.e. above expected [Mi > 0], below expected [Mi<0], or exactly on target [Mi =0], Exminer finds that the possible general functions between Veit’s “adjusted price” and these variables are finite and may be applied in different combinations under a finite number of known scenarios and therefore it would have been obvious to a person or ordinary skill in the art to try various combinations of Veit’s parameters for each of these three scenarios/situations to arrive at the limitation in question – i.e. the sales duration remainder rate (Ti) is used as the time factor if Mi > 0, and the sales duration lapse rate (Ni) is used as the time factor if Mi < 0 because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ”.



Claims 6, 12:
Veit teaches the limitations upon which these claims depend. Furthermore, Veit teaches the following: 
… wherein the periodic target amount (Fi) is calculated by using a base value and a weight value, the base value allotted as a periodic target amount obtained as a proportion of the target sales amount configured as a part of the initial values according to a duration of the sales period that has passed.  (Veit, see at least Fig. 4 and [7:8-60], e.g.: 65% [Fi] = 65[base value]*(1/100)[weight]; applicant’s phrase “the base value…” is interpreted as non-functional descriptive material. Examiner further notes that a 35 USC 112 rejection would be applicable if this phrase were to be interpreted as positively reciting a further limitation on the calculation.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622


    
        
            
    

    
        1 Specification at [0081]-[0090]: “…  
    PNG
    media_image2.png
    35
    97
    media_image2.png
    Greyscale
Here, Mi is the target achievement index at the i-th sales sub-period, Gi is the cumulative net sales amount up to the end of the i-th sales sub-period, and Fi is the [cumulative] periodic target amount of the i-th sales sub-period… Values of Mi > 0 represent cases in which sales exceeded the periodic target amount in the i-th sales sub-period, values of Mi < 0 represent cases in which sales fell below the periodic target amount in the i-th sales sub-period, and a value of Mi = 0 represent cases in which the sales record is the same as the periodic target amount in the i-th sales sub-period…”